DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conlee et al. (5,924,199) in view of Trageser (2006/0175487) and further in view of Innocenti et al. (4,919,358).  Regarding claim 10, Conlee discloses extruding an aluminum alloy billet (col. 2, lines 56-60) having a diameter of less than 13 inches (col. 3, lines 1-2) wherein the billet is constructed and arranged to be extruded through a die having a diameter of about 8 inches to form an extrusion (20; Fig. 1A). Conlee discloses an elongate portion (14) having length, width and depth dimensions to which a structural element (steering column) is attachable (col. 4, line 18) and a fin (16) extending radially outward from the elongate portion (Fig. 1C) where at least 5% of a volume of the fin (16) is replaced by at least a single void (18; col. 2, lines 36-37 and 66-67) extending in parallel with the elongate portion wherein a top edge of void (18; Fig. 1C) is parallel to the elongate portion (14). The elongate portion (14) and the fin (16) having a circle diameter of less than 12 inches (col. 3, lines 5 and 6). The extrusion is cut (Fig. 1b; col. 3, lines 7-10) to form a node (30; Fig 1C). The extrusion (20) of Conlee is cut to manufacture a node (30) which is a central or connecting part with the elongate portion (14) being a hub for connecting to a steering column (col. 4, lines 15-18). .
Trageser teaches [Fig. 1; 0024] that a void (34) is extruded between support structure (32) and Fig. 3 shows a solid section (41) which corresponds to the void (34). Trageser teaches [0025] that W1 is 9 inches and that W2 is 3 inches [0026] so that each void (34) extends for about 3 inches and has a height dimension defining the void volume which is at least 5% of the solid section (41), it is approximately equal to the volume of the solid section less the wall thickness of the support structure (32) as in Fig. 1.  Regarding claim 4, Trageser teaches (Fig. 4) a rectangular support shape (32) defined by a rectangular void (34).  Regarding claim 5, Trageser teaches that a fin wall structure (18; Fig. 5) has attachment holes (28).
It would have been obvious to the skilled artisan to extrude a void volume dimension in the extrusion of Conlee as taught by Trageser in order to extrude a large enough void to reduce a weight of the extrusion while keeping structural integrity of the extrusion.


.  
Response to Arguments
Applicant's arguments filed 11-1-2021 have been fully considered.  Innocenti teaches forming a circular extrusion having fins which support a load of about 3000 lbs. and it is obvious to design an extrusion that is lightweight and having fins which are able to support a load of 200 lbs. in a circular design.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725